Case: 12-30815       Document: 00512194331         Page: 1     Date Filed: 04/02/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            April 2, 2013
                                     No. 12-30815
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

VINCENT THOMAS,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:07-CR-101-1


Before JOLLY, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
       Vincent Thomas, federal prisoner # 30134-034, pleaded guilty to
distributing five grams or more of crack cocaine and distributing 50 grams or
more of crack cocaine. He was sentenced to a mandatory minimum term of 20
years of imprisonment. Thomas now seeks leave to proceed in forma pauperis
(IFP) on appeal to challenge the denial of his motion for a reduction of sentence
pursuant to 18 U.S.C. § 3582(c). By so moving, Thomas challenges the district



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-30815    Document: 00512194331     Page: 2   Date Filed: 04/02/2013

                                 No. 12-30815

court’s certification that his appeal was not taken in good faith. See Baugh v.
Taylor, 117 F.3d 197, 202 & n.24 (5th Cir. 1997).
      To the extent that Thomas contends that the provisions of the Fair
Sentencing Act (FSA), which amended the amounts of crack needed to trigger
statutory minimum sentences, should apply to him, the district court lacked
authority to reduce his sentence below the statutory minimum sentence of 20
years. See United States v. Carter, 595 F.3d 575, 578-81 (5th Cir. 2010).
Accordingly, Thomas’s argument that he is entitled to a reduction in light of the
FSA is without merit. Cf. Dorsey v. United States, 132 S. Ct. 2321, 2335-36
(2012) (“[I]n federal sentencing the ordinary practice is to apply new penalties
to defendants not yet sentenced.”).
      Thomas’s argument that the district court erred by not considering the
mitigating factors under 18 U.S.C. § 3553(a) when determining whether to
reduce his sentence under § 3582(c)(2) is likewise unavailing. See Dillon v.
United States, 130 S. Ct. 2683, 2691-92 (2010). To the extent that Thomas seeks
to challenge his original sentence on the basis that the district court failed to
consider the § 3553(a) factors, arguments challenging an original sentence are
not cognizable under § 3582(c)(2). See United States v. Evans, 587 F.3d 667, 674
(5th Cir. 2009).
      Because Thomas has failed to demonstrate a nonfrivolous issue for appeal,
his motion for leave to proceed IFP is denied. See Baugh, 117 F.3d at 202 &
n.24. The appeal is dismissed as frivolous. See 5TH CIR. R. 42.2.
      IFP MOTION DENIED; APPEAL DISMISSED.




                                       2